DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim limitation “wherein the at least one semiconductor module is configured to process using signaling technology a first and/or a third data signal received via the first data line and to be output via the second data line” is considered indefinite because the limitation merely recites a use without any active, positive steps delimiting how this use is actually practiced. It is unclear what “signaling technology” is (i.e. is it circuitry within the semiconductor module, DSP algorithm, etc) nor how the semiconductor module is using “signaling technology” to process the data signals. See MPEP 2173.05(q) “Use” Claims. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Regarding claim 6, the claim limitation “wherein the at least one semiconductor module is configured to process using signaling technology a second and/or a fourth data signal received via the second data line and to be output via the first data line” is considered indefinite because the limitation merely recites a use without any active, positive steps delimiting how this use is actually practiced. It is unclear what “signaling technology” is (i.e. is it circuitry within the semiconductor module, DSP algorithm, etc) nor how the semiconductor module is using “signaling technology” to process the data signals. See MPEP 2173.05(q) “Use” Claims. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Interpretation

Claim 7 limitation states “wherein the USB module is configured to use USB 2.0 communication for signals on the first, second, third and/or fourth data lines”. This will be interpreted as the first, second, third, and/or fourth data lines having USB 2.0 communication standards. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0275732) in view of Chen (US 2016/0172793), hereinafter Chen2.

Regarding claim 1, Chen teaches a universal serial bus (USB) module (Fig. 4, 4, Mobile Power Bank) comprising: a first USB port (Fig. 4, 45; Paragraph 0033, FIG. 4, the mobile power bank 4 comprises a power-up control circuit 41, a microcontroller 42, a USB Type-C socket 43, a USB Type-C socket 45, a power-up control circuit 46, a diode D41, a diode D42, and a display device 44) configured to connect a first USB-compatible device with a first USB connection (Fig. 4, 471; Paragraph 0033, external dual-role port device 40 connects to the USB Type-C socket 43 of the mobile power bank 4 through a USB Type-C connector 401, and a downstream-facing port device 47 connects to the USB Type-C socket 45 of the mobile power bank 4 through a USB Type-C connector 471) and a USB plug (Fig. 4, 470, Downstream-Facing Device Port), wherein the first USB cable is multi-wire and comprises at least one first configuration line (Fig. 4, CC1 Line to First Port 45); a second port (Fig. 4, 43) configured to connect a second USB-compatible device (Fig. 4, 40, Dual Role Device) with a second USB connection (Fig. 4, 401), wherein the second USB connection is multi-wire (Paragraph 0033, external dual-role port device 40 connects to the USB Type-C socket 43 of the mobile power bank 4 through a USB Type-C connector 401) and comprises at least one second configuration line (Fig. 4, CC1 Line to Second Port 43); a housing having a housing interior (Fig. 4, 4; Paragraph 0033, FIG. 4 shows an exemplary embodiment of a mobile power bank 4), wherein an interface (Fig. 1, 12 & Fig. 4, 42, Microcontroller) is arranged between the first USB port and the second port in the housing interior (Fig. 4, 42, Inside Housing), wherein the interface makes at least the at least one first configuration line connectable to the at least one second configuration line (Fig. 4, 42, Microcontroller Couples CC1 to CC2; Paragraph 0015, power-up control circuit 11 is electrically connected to a microcontroller 12 and receives a voltage detection signal which is transmitted from a configuration channel pin (referred to as “CC pin”) of a universal serial bus Type-C connection port or socket (referred to as “USB Type-C socket”)), and wherein the interface comprises at least one semiconductor module that is configured to reference to a ground potential of the USB module at least one output signal at the USB module on a configuration connection (Fig. 1 & Fig. 4, Ground for CC Pins) between the at least one first configuration line and the at least one second configuration line (Paragraph 0018, The terminals of the pull-down transistor Q1 are electrically connected to the pull-down resistor RD, a second node N2, and a ground node. The anode of the diode D1 is electrically connected to the CC pin through the first node N1, and the cathode of the diode D1 is electrically connected to the second node N2).
Chen teaches an interface module between two USB devices that controls power/voltage transfer between the devices based on Configuration Control Pins and a Ground. Chen does not explicitly teach that the interface module is connected to both USB devices via a cable that is multicore. 
Chen2 teaches teaches a universal serial bus (USB) module (Fig. 1, 106, Interconnect Component) comprising: a first USB port configured to connect a first USB-compatible device with a first USB cable (Fig. 1, 108, Cable Connection from Interconnect Component 106 to Receiver 110) and a USB plug (Fig. 2, Plug View), wherein the first USB cable is multi-core (Fig. 10 Cable View, Multiple Cores 1006, 1008, 1010, and 1012); a second port configured to connect a second USB-compatible device with a second USB cable (Fig. 1, 108, Cable Connection from Transceiver 104 to Interconnect Component 106), wherein the second USB cable is multi-core (Paragraph 0035, FIG. 10 illustrates an arrangement 1002 wherein unshielded portions are connected to the interconnect component 106. In 1002, a cross sectional view of the SDP signal line is indicated at 1006. The SDP signal line includes two signal lines in a differential signal line pair as indicated at 1008 and 1010, as well as a drain line 1012); a housing having a housing interior, wherein an interface is arranged between the first USB port and the second port in the housing interior (Paragraph 0019, computing system 100 may include a printed circuit board (PCB) 102. PCB 102 may be configured to connect a transceiver 104 to a connector 106. The connector 106, may be referred to herein as an interconnect component. An example of the interconnect component 106 may include a paddle card configured to connect a SDP cable 108 to a receiver 110).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Chen2 and include multicore cables between the USB devices to the interconnect module of Chen.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the transmission length of the USB connections, thus allowing USB devices to communicate from far distances.   

Regarding claim 3, Chen in view of Chen2 teaches the module of claim 1. Chen teaches wherein the interface with the at least on semiconductor module is arranged on a port connector (Fig. 4, Connectors 45 and 43). Chen does not explicitly teach wherein the interface with the at least one semiconductor module is arranged on a paddle card.
Chen2 teaches wherein the interface with the at least one semiconductor module is arranged on a paddle card (Fig. 1, 106, Interconnect Component; Paragraph 0019, the interconnect component 106 may include a paddle card configured to connect a SDP cable 108 to a receiver 110).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Chen2 and include a paddle card form factor for the interconnect component of Chen.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a commonly used USB-C form factor connector, thus complying with industry standards. 

Regarding claim 8, Chen in view of Chen2 teaches the module of claim 1. Chen further teaches wherein the USB module is configured to conduct a charging current that flows from the second USB-compatible device connectable to the USB module to the first USB-compatible device connectable to the USB module (Paragraph 0034, the mobile power bank 4 can operate to: receive power from the dual-role port device 40 and the dual-role port device 47 at the same time; supply power to the dual-role port device 40 and the dual-role port device 47 at the same time; receive power from the dual-role port device 40 and supply power to the dual-role port device 47; and receive power from the dual-role port device 47 and supply power to the dual-role port device 40). 

Regarding claim 9, Chen in view of Chen2 teaches the module of claim 1. Chen teaches wherein the at least one semiconductor module has an application-specific integrated circuit (ASIC) (Paragraph 0016, microcontroller 12 can be implemented by a micro-processor, an analog integrated circuit, an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), and a digital signal processor (DSP) chip).

Regarding claim 10, Chen in view of Chen2 teaches the module of claim 1. Chen teaches wherein the USB module is of USB type C (Paragraph 0015, power-up control circuit 11 is electrically connected to a microcontroller 12 and receives a voltage detection signal which is transmitted from a configuration channel pin (referred to as “CC pin”) of a universal serial bus Type-C connection port or socket (referred to as “USB Type-C socket”)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0275732) in view of Chen (US 2016/0172793), hereinafter Chen2, and further in view of Schnell (US 2017/0017595).

Regarding claim 2, Chen in view of Chen2 teaches the module of claim 1. Chen teaches wherein the at least one semiconductor module is configured to reference to the ground potential (Figs. 1 & 4, Ground Connection to CC1) of the USB module the at least one output signal at the USB module on a configuration connection with the first configuration line (Fig. 4, CC1; Paragraph 0015, CC pin can be used to detect connection between USB Type-C apparatuses, detect the insertion orientation (positive or reversed orientation) between a USB Type-C socket and a corresponding USB Type-C plug); and a third configuration line (Fig. 4, CC2).
Chen does not explicitly teach referencing the third configuration line as an output signal.
Schnell teaches wherein the at least one semiconductor module is configured to alternatively reference to the ground potential of the USB module the at least one output signal at the USB module on a configuration connection between the first configuration line (Fig. 3, A5) and a third configuration line (Fig. 3, B5, CC2; Paragraph 0062, Each USB Type-C port has two CC pins, oriented in such a way that regardless of the orientation of the cable, the CC pin in the cable plug connects with one of the two CC pins. Each USB-C cable has a single CC wire. Thus, either pin A5 310 or pin B5 334 may be used as the CC. Typically, one of the pins A5 310 or B5 334 is used as the CC while the other pin is used as Vconn (e.g., to provide power)… By monitoring the voltage on both pins A5 310 and B5 334, a host or cable can determine an orientation of the USB cable and route the other pins appropriately).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Schnell and allow the detection of the CC2 pin for flipped positions of USB connectors.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of USB-C connectors in any orientation, thus increasing the user versatility of the USB connector (See Schnell: Paragraphs 0062 & 0064).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0275732) in view of Chen (US 2016/0172793), hereinafter Chen2, and further in view of Srivastava (US 2018/0189222).

Regarding claim 4, Chen in view of Chen2 teaches the module of claim 1. Chen teaches wherein the first USB connection further comprises at least one first and one third line (Fig. 4, Multiple Lines of Connection 471; Paragraph 0015, USB Type-C specification, the CC pin can be the CC1 pin or CC2 pin among the twenty-four pins), wherein the second USB cable further comprises at least one second and one fourth line (Fig. 4, Multiple Lines of Connection 401).
Chen does not explicitly teach USB cables. 
Chen2 teaches the first USB cable and the second USB cable (Fig. 4, Cables 108).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Chen2 and include multicore cables between the USB devices to the interconnect module of Chen.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the transmission length of the USB connections, thus allowing USB devices to communicate from far distances.   
Neither Chen nor Chen2 explicitly teach the USB cables containing USB data lines that are connected to the semiconductor module. 
Srivastava teaches wherein the first USB cable (Fig. 1A, Connection Between 122 and 142; Paragraph 0068, Circuitry (e.g., a hub, host, and/or device) may include a transmitter and/or a receiver to send and receive data, respectively, e.g., as part of a transceiver (e.g., a physical layer (PHY) circuit). Circuitry may connect via a (e.g., USB) cable) further comprises at least one first and one third data line (Fig. 1A, eDP/eDN), wherein the second USB cable further comprises at least one second and one fourth data line (Fig. 1A, DP(N)/DN(N); Paragraph 0031, each of serial bus connectors 160 may be a USB2 port having a pair of data lines DP (or D+) and DN (or D−). These and any other such data lines (including eDP (eD+) and eDN (eD−)), and wherein the first and third data lines and the second and fourth data lines are each guided to the at least one semiconductor module (Fig. 1A, 140, Host/Device Repeater Lane Controller Block; Paragraph 0029, Host/device repeater 130 represents a serial bus repeater, re-driver, and/or re-timer and includes very high speed serial bus transceiver port 142, repeater lane controller 140).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Srivastava and include multiple USB connection ports and USB 2.0 data line connections from the USB devices to the USB microcontroller of Chen for routing and signal processing to the multiple USB ports.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing data communications between multiple USB devices, thus increasing the number of devices that can simultaneously communicate. 

Regarding claim 5, the combination of Chen/Chen2/Srivastava teaches the module of claim 4. Chen does not explicitly teach wherein the at least one semiconductor module is configured to process using signaling technology a first and/or a third data signal received via the first data line and to be output via the second data line, and/or received via the third data line and to be output via the fourth data line.
Srivastava teaches wherein the at least one semiconductor module is configured to process using signaling technology (Paragraph 0044, Port multiplexer 320 is to serialize data received from port router 310 such that the data from multiple lanes may be transmitted on a single lane. Port demultiplexer 322 is to demultiplex serialized data received from the single lane for transmission on multiple lanes. Port Multiplexor also to assign and strip port addresses to and from each packet transmitted and received and also to add SOP/EOP for each respective lanes) a first and/or a third data signal received via the first data line and to be output via the second data line, and/or received via the third data line and to be output via the fourth data line (Fig. 3, Repeater Lane Controller Block 300; Paragraph 0042, repeater lane controller 140 includes circuits and hardware structures, including but not limited to any or all of those illustrated and/or described, to provide for multiple serial bus lanes to use a single upstream serial bus port 142. FIG. 3 illustrates a repeater lane controller, such as repeater lane controller 140).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Srivastava and include signal processing for the USB 2.0 signals from the multiple USB devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of efficiently processing data to be routed, thus improving data communication speeds between devices (See Srivastava: Paragraphs 0023 & 0026). 

Regarding claim 6, the combination of Chen/Chen2/Srivastava teaches the module of claim 4. Chen does not explicitly teach wherein the at least one semiconductor module is configured to process using signaling technology a second and/or a fourth data signal received via the second data line and to be output via the first data line, and/or received via the fourth data line and to be output via the third data line.
Srivastava teaches wherein the at least one semiconductor module is configured to process using signaling technology a second and/or a fourth data signal received via the second data line and to be output via the first data line (Fig. 1A, Bidirectional Data Transmission), and/or received via the fourth data line and to be output via the third data line (Paragraph 0044, Port multiplexer 320 is to serialize data received from port router 310 such that the data from multiple lanes may be transmitted on a single lane. Port demultiplexer 322 is to demultiplex serialized data received from the single lane for transmission on multiple lanes. Port Multiplexor also to assign and strip port addresses to and from each packet transmitted and received and also to add SOP/EOP for each respective lanes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Srivastava and include signal processing for the USB 2.0 signals from the multiple USB devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of efficiently processing data to be routed, thus improving data communication speeds between devices (See Srivastava: Paragraphs 0023 & 0026). 

Regarding claim 7, the combination of Chen/Chen2/Srivastava teaches the module of claim 4. Chen does not explicitly teach wherein the USB module is configured to use USB 2.0 communication for signals on the first, second, third and/or fourth data lines.
Srivastava teaches wherein the USB module is configured to use USB 2.0 communication (Fig. 1A, eUSB2 and USB2) for signals on the first, second, third and/or fourth data lines (Paragraph 0023, eUSB2 provides one or more of: input/output (IO) power efficiency (e.g., to improve both the link active and idle power efficiency, process scalability (for example, to provide a low voltage USB (e.g., USB 2.0) physical layer circuit (PHY) solution to lower the 3.3V IO signaling requirement, e.g., to a maximum of about 1.0V), implementation simplicity (for example, to reduce the PHY analog content) and support both USB (e.g., USB 2.0) inter-chip and out-of-the-box devices (using a repeater to handle the high voltage requirement of USB2)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the module to incorporate the teachings of Srivastava and include multiple USB connection ports and USB 2.0 data line connections from the USB devices to the USB microcontroller of Chen for routing and signal processing to the multiple USB ports.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing data communications between multiple USB devices, thus increasing the number of devices that can simultaneously communicate. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0101493 to Tominaga discloses a USB bridge that connects different USB devices to each other and processes a CC signal line from the different devices.
US PGPUB 2017/0372787 to Chung discloses a USB storage device that switches USB D+/D- communication lines between a first and second USB device. 
US PGPUB 2017/0244186 to Dumpler discloses a multicore USB cable. 
US PGPUB 2016/0308527 to Kim discloses a USB bridge that connects two USB devices together along with their CC1 and CC2 pins with ground. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184